DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanek et al., U. S. Patent Application Publication 2008/0133093.

	Stanek et al. discloses a work vehicle 10 in figures 1 and 2.
The work vehicle 10 comprises an engine 60.
	An acceleration operation device (input device/joystick) 56 is configured to change an operational state of the engine 60 so that the work vehicle (machine) 10 travels by an operation of the acceleration operation device 56 by an operator.  Paragraph [0057] describes beginning a repositioning phase of an excavation operation as including using the input device/joystick to control the propulsion/engine speed of the work vehicle to move the work vehicle to a new position.
	A display 54 ([0029], lines 6-12) is disposed near a seat 78 for the operator.
	The display 54 is configured to display a screen for selecting whether an accelerator interlocked traveling mode is allowed.  Paragraph [0029] describes a toggle device 58 that “may be employed to alter the mode of input device 56”, by switching between a mode in which the input device 56 is used to manipulate excavation implements (interlocked traveling not allowed) and a mode in which the input device 56 is used for propulsion and steering (interlocked traveling allowed), with the second to last sentence of the paragraph stating, “toggle device 58 may be a virtual button that an operator may access and activate on a touch screen display constituting the input/display device 54.”
	Paragraph [0029] 8-12 states, “Thus, in one mode, input device 56 may be a joystick configured to control manipulation of the various articulated elements of excavating assemblage 34.  In another mode, the same joystick may be configured to control steering and propulsion of 
(claim 1)

	Switching for selecting not to allow the accelerator interlocked traveling mode is unable to be performed on the display 54 while the work vehicle 10 is traveling.  The flow chart of figure 7 and paragraphs [0055]-[0058] describe operating the work vehicle by using the input device 56 to operate excavation implements to complete an excavation phase in a first position, then using the input device 56 in an accelerator interlocked traveling mode to reposition the work vehicle in a second position to continue excavation.  The last five lines of [0058] state, “Once the second set-up position is reached, the operator, at step 310, may access a virtual button to convert the input device or devices back to implement control mode for controlling the excavating assemblage 34”, indicating the virtual button, which is the display screen for selecting whether an accelerator interlocked travelling is allowed, becomes available once the work vehicle, being in the second position, has completed travelling.
(claim 3)

Allowable Subject Matter

Claims 4-20 are allowed.  Reasons for allowance of claims 4 and 14 where given in the Office Action dated 29 April 2021.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks

The amendment to the claims has overcome the indefiniteness rejections and the art rejection under Kuroshita et al., U. S. Patent Application Publication 2013/0225364.  These rejections have been withdrawn.
	As the Applicant states in the remarks, the First Office Action concedes that the cited art fails to teach a controller configured to set an accelerator interlock between a first state in which a traveling speed is changeable by operation of an accelerator pedal and a second state in which a travelling speed is unchangeable by operation of the accelerator pedal wherein the controller is configured to change the accelerator interlock state for an operational mode.  Amended claim 1, however, claims the accelerator interlock first and second states (claimed as “accelerator interlocked travelling mode is allowed” and “accelerator interlocked travelling mode is not 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE